The opinion of the Court, filed was delivered by
Black, C. J.
— This is a question on the liability of a certain fund to be taxed for county and state purposes. The point is so clearly stated by the Judge of the Common Pleas, that any attempt to make it plain would be wasting word3.
The only trouble about it is, that there is nothing in the record from which it appears to be a real case. It is said to be a case stated in the nature of a special verdict; but a special verdict like this would hardly be given by any jury. It states no cause of action whatever. We have repeatedly declared that whatever is not set forth in a special verdict shall be taken not to exist. This being the undoubted and undisputed law of the land, what judgment could we give for the plaintiff, if our opinion should differ from the Court below ? Whether the action is debt, assumpsit, or trespass, does not appear. Nor is it stated that the defendant is in debt to, or committed any injury against, the plaintiff. Let the law be as it may on the point argued, there is just as much reason why judgment should be in favor of one party as the other.
Without a doubt the object of the proceeding was not to settle a real dispute, but merely to ascertain the law : in other words, to make the Court act as counsel for the commissioners. But they have no right to get their advice in this way. Courts ought to encourage amicable submissions of real disputes, but people have no right to propound abstract questions to them. For this there is not only the clearest reason, but the highest authority. In Lord v. Veazle, (8 Howard 255), Chief Justice Taney says: “Any attempt by a mere colorable dispute to obtain the opinion of the *417Court upon a question of law, which the party desires to know, for his own interest or his own purposes, where there is no real and substantial controversy between those who appear as adverse parties to the suit, is an abuse which Courts of justice have always reprehended as a punishable contempt of Court.”
The Judge of the Common Pleas, over indulgent to the parties, decided the law for them, when he might have stricken the case from the record. With an easy good-nature, equally inexcusable, we have done the same thing. We have considered the subject with as much care as if it had .been regularly before us, and we unanimously agree in pronouncing the opinion of the Court below to be a perfectly sound exposition of the law.
But because there was nothing on which a judgment could be entered, the writ of error must be quashed.
Writ quashed.
Lewis, J., was opposed to giving any opinion in the case.